Citation Nr: 1630923	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  10-07 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to a disability rating in excess of 10 percent for right hip dysplasia and arthritis, prior to November 14, 2011. 

3.  Entitlement to disability ratings for a total right hip replacement in excess of 30 percent prior to September 12, 2014, and in excess of 70 percent from that date. 

4.  Entitlement to disability ratings for a total left hip replacement in excess of 30 percent prior to September 12, 2014, and in excess of 70 percent from that date. 

5.  Entitlement to increased initial ratings for degenerative joint disease of the lumbar spine, evaluated as 10 percent disabling prior to June 5, 2014, and 20 percent disabling from June 5, 2014.

6.  Entitlement to increased initial ratings for degenerative joint disease of the right knee, evaluated as noncompensable prior to June 5, 2014, and 10 percent disabling from June 5, 2014.

7.  Entitlement to an initial rating in excess of 10 percent for subluxation of the right knee.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to September 12, 2014.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to April 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008, May 2009, December 2011, and October 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Board notes that the RO determined this appeal arises from a May 2009 rating decision.  However, the Board finds that the appeal of the disability rating assigned to the Veteran's service-connected right hip arises from a March 2008 rating decision which granted the Veteran a temporary total disability rating for the left hip based on the need for convalescence pursuant to the provisions of 38 C.F.R. §4.30 from September 9, 2007, and continued a 30 percent rating effective from November 1, 2008.  During the appeal period following the issuance of this rating decision, the Veteran then submitted evidence that he is in receipt of Social Security Administration (SSA) disability benefits due at least in part to his bilateral hip disability.  Thus, under 38 C.F.R. § 3.156(b), the new evidence is considered to have been submitted in connection with the claim that was pending.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011) (holding that VA must evaluate submissions received during the relevant appeal period and determine whether they contain new evidence relevant to a pending claim); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that if new and material evidence is received before an appeal period has expired, a rating decision does not become final). 

In the December 2011 rating decision on appeal, the Veteran's right hip dysplasia and arthritis disability was recharacterized to a total right hip replacement, Diagnostic Code 5054.  He was assigned a temporary total disability rating based on the need for convalescence, pursuant to the provisions of 38 C.F.R. § 4.30 from November 15, 2011 to December 31, 2012.

The Veteran provided testimony before the undersigned at a Travel Board hearing in March 2011.

In an October 2013 decision, the Board remanded the claims for right and left hip ratings for further development.  Subsequently, a January 2015 rating decision increased the left and right hip disability rating to 70 percent each from the date of the September 2014 VA examination.

The issues of entitlement to service connection for a left shoulder disability, and for TDIU prior to September 12, 2014, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to November 14, 2011, the Veteran's right hip dysplasia with osteoarthritis resulted in moderate right hip disability.  

2.  Beginning January 1, 2013, the Veteran's right hip replacement was manifested by markedly severe residuals of weakness, pain, or limitation of motion; the need for crutches has not been shown at any time.  

3.  Beginning November 1, 2008, the Veteran's left hip replacement was manifested by markedly severe residuals of weakness, pain, or limitation of motion; the need for crutches has not been shown at any time.  

4.  Prior to June 5, 2014, the Veteran's lumbar spine disability was manifested by forward flexion greater than 60 degrees without ankylosis; no incapacitating episodes of at least four weeks during any 12 month period were shown.

5.  From June 5, 2014, the Veteran's lumbar spine disability has been manifested by forward flexion greater than 30 degrees without ankylosis; no incapacitating episodes of at least four weeks during any 12 month period have been shown.

6.  From December 21, 2011, left lower extremity radiculopathy manifested by moderate incomplete paralysis of the left sciatic nerves associated with the service connected low back disability has been shown.

7.  Prior to June 5, 2014, the Veteran's right knee disability was manifested by complaints of pain and weakness; range of motion from zero to 140 degrees was shown, with slight patellar subluxation.

8.  From June 5, 2014, the Veteran's right knee disability has been manifested by complaints of pain and weakness; flexion to 80 degrees and extension to zero degrees has been shown, with slight patellar subluxation; and no tibia or fibula impairment.



CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, but no more, for right hip dysplasia with osteoarthritis prior to November 14, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.71a, Diagnostic Code  (DCs) 5003, 5010, 5255 (2015).

2.  Beginning January 1, 2013, the criteria for a 70 percent rating for residuals of a right hip replacement have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5054 (2015).

3.  The criteria for a rating in excess of 70 percent for residuals of a right hip replacement have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5054 (2015).

4.  Beginning November 1, 2008, the criteria for a 70 percent rating for residuals of a left hip replacement have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5054 (2015).

5.  The criteria for a rating in excess of 70 percent for residuals of a left hip replacement have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5054 (2015).

6.  The criteria for initial ratings for degenerative joint disease of the lumbar spine in excess of 10 percent prior to June 5, 2014, and in excess of 20 percent disabling from June 5, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5242 (2015).

7.  Since December 21, 2011, the criteria for a separate 20 percent schedular rating, but no higher, for moderate incomplete paralysis of the left sciatic nerve have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).

8.  The criteria for initial ratings for degenerative joint disease of the right knee based on limitation of motion in excess of zero percent prior to June 5, 2014, and in excess of 10 percent disabling from June 5, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2015).

9.  From March 11, 2011, the criteria for a separate 10 percent schedular rating, but no higher, for slight subluxation of the right knee have been met.  38 U.S.C.A. §§1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

March 2007 and June 2011 letters satisfied the duty to notify provisions.

In addition, the Board finds that the duty to assist a claimant in the development of his case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service VA and Social Security Administration (SSA) records.  He was accorded VA medical examinations in May 2009, August 2011, June 2014, and September 2014, which included findings as to the nature and symptomatology of the right knee, left and right hip, and lumbar spine.  The findings on these examinations are responsive to the relevant rating criteria.  No prejudice is demonstrated with respect to these examinations, nor has the Veteran indicated that his disability has increased in severity since the most recent examinations of the specific disabilities.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Diagnostic Code 5010 refers to arthritis, due to trauma, substantiated by X-ray findings.  The rater is instructed to rate as arthritis, degenerative, under Diagnostic Code 5003.  Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  38 C.F.R. §4.71a. 

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations. Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating disabilities listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate Diagnostic Codes, then Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate Diagnostic Codes, the compensable limitation of motion should be rated under the appropriate DCs for the specific joint or joints involved.  38 C.F.R. § 4.71a.

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must, in addition to applying schedular criteria, also consider evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When all the evidence is assembled, a determination will be made on the claim.  Reasonable doubt will be resolved in favor of the veteran.  If there is a preponderance of the evidence against the claim, the claim will be denied.  If the evidence supports the claim or is in relative equipoise, the Veteran will prevail.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Right Hip Prior to November 14, 2011

Prior to the Veteran's right hip replacement surgery on November 14, 2011, his right hip disability, characterized as right hip dysplasia and arthritis, was rated as 10 percent disabling under Diagnostic Code 5255.  

Under Diagnostic Code 5255, malunion of the femur with slight knee or hip disability warrants a 10 percent disability rating.  Malunion of the femur with moderate knee or hip disability warrants a 20 percent disability rating.  Malunion of the femur with marked knee or hip disability warrants a 30 percent disability rating.  Fracture of surgical neck of the femur, with false joint, or fracture of shaft or anatomical neck of the femur with nonunion, without loose motion, weight bearing preserved with aid of brace, warrants a 60 percent disability rating.  A maximum schedular 80 percent disability rating is warranted for fracture of shaft or anatomical neck of the femur, with nonunion, with loose motion (spiral or oblique fracture).  Id.

Full motion of the hip is to 125 degrees of flexion and 45 degrees of abduction. 38 C.F.R. § 4.71, Plate II.

On a July 2008 VA treatment record, the Veteran reported severe right hip pain.

A VA examination in May 2009 noted the Veteran had pain, stiffness, and limitation of motion of the right hip.  The examiner noted "moderate" weekly flare-ups.  Right hip flexion was from zero to 80 degrees.  Abduction was from zero to 30 degrees.  The X-ray reported noted moderate osteoarthritis of the right hip.  

On a July 2011 VA treatment record, the Veteran complained of some anterior right hip pain which had worsened over the past two years.  The examiner noted "mild" right hip arthritis.

The Board finds that the evidence of record regarding the right hip disability prior to the hip replacement surgery on November 14, 2011, is consistent with a 20 percent rating under Diagnostic Code 5255, as moderate hip disability is demonstrated.  In fact, the examiners during this period described the Veteran's symptoms as either mild or moderate and the Veteran retained over 50 percent of the range of motion of the hip.  Therefore, the Board finds that there is no showing of marked hip disability that would support a 30 percent rating under that Diagnostic Code.  

Nor is there a showing of hip ankylosis or limitation of hip flexion to 20 degrees which would support a higher rating under Diagnostic Codes 5250 or 5252.  

Right Hip Replacement

The Veteran underwent a right hip total replacement in November 2011.  

With regards to hip replacements (prosthesis), replacement of the hip with prosthesis warrants a 100 percent rating for a one-year period following implantation of the prosthesis.  Thereafter a minimum rating of 30 percent is warranted.  A 50 percent rating is warranted for moderately severe residuals of weakness, pain, or limitation of motion.  A 70 percent rating is warranted for markedly severe residual weakness, pain, or limitation of motion following implantation of the prosthesis.  A 90 percent rating is warranted following implantation with painful motion or weakness such as to require the use of crutches. 38 C.F.R. § 4.71, Diagnostic Code 5054.

The Veteran's right hip total replacement has been rated (following the one year 100 percent rating) as 30 percent disabling from January 1, 2013, and 70 percent from September 12, 2014.  

A VA examination conducted September 12, 2014 noted that the Veteran "still complains of pain on standing, walking, or prolonged sitting."  Right hip flexion was limited to 70 degrees.  Abduction was to 25 degrees but was limited such that the Veteran cannot cross his legs.  The examiner noted functional loss in the right hip following repetitive use in the form of less movement than normal, pain on movement, deformity, disturbance of locomotion, and interference with sitting, standing and/or weight-bearing.  The examiner noted that following his 2011 right hip replacement the Veteran had "chronic residuals consisting of severe painful motion and/or weakness."  The Veteran was noted to have constant need for a cane for ambulation.

In a January 2015 rating action, the RO assigned the effective date of the 70 percent rating based upon the September 2014 VA examination findings.  

In reviewing the September 2014 VA examination, specifically the examiner's statement that the Veteran had chronic residuals from the November 2011 right hip replacement consisting of severe painful motion and/or weakness, the Board finds that the examination provides evidence of the disability level of the right hip dating from the time of the surgery.  The Board finds it is reasonable to resolve any benefit of the doubt in favor of the Veteran and assume that the level of disability associated with the right hip replacement residuals was present prior to the date of the September 2014 VA examination.  See generally DeLisio v. Shinseki, 25 Vet. App. 45 (2011).  

Thus, the Board finds that the Veteran is entitled to a 70 percent rating for his right hip status post total hip replacement from January 1, 2013, the date following the expiration of the 100 percent total rating assigned following the hip replacement surgery.  

There is no showing of the need for crutches as would be required for a higher, 90 percent rating, at any time during the appeals period.  38 C.F.R. § 4.71, Diagnostic Code 5054.  The September 2014 VA examiner noted that the Veteran used a cane, however no need for crutches was noted.

The Board has considered whether the Veteran's service-connected right hip disability warrants higher ratings under an alternative diagnostic code; however, the record does not show any findings that would warrant a higher rating under an alternate diagnostic code relating to the hip.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5253, 5054 (2015).  

Left Hip Replacement

The Veteran underwent a left hip total replacement in September 2007.  

The Veteran's left hip total replacement has been rated (following the one year 100 percent rating) as 30 percent disabling from November 1, 2008, and 70 percent from September 12, 2014.  

A VA examination in May 2009 noted the Veteran had pain, stiffness, deformity, and limitation of motion of the left hip.  The examiner noted "moderate" weekly flare-ups.  Examination showed tenderness, pain at rest, and guarding of movement of the left hip.  Left hip flexion was from zero to 70 degrees.  Abduction was from zero to 30 degrees.  

A VA examination conducted September 12, 2014 noted that the Veteran "still complains of pain on standing, walking, or prolonged sitting."  Left hip flexion was limited to 70 degrees.  Abduction was to 25 degrees but was limited such that the Veteran cannot cross his legs.  The examiner noted functional loss in the left hip following repetitive use in the form of less movement than normal, pain on movement, deformity, disturbance of locomotion, and interference with sitting, standing and/or weight-bearing.  The examiner noted that following his 2007 left hip replacement the Veteran had "chronic residuals consisting of severe painful motion or weakness."  The Veteran was noted to have constant need for a cane for ambulation.

In a January 2015 rating action, the RO assigned the effective date of the 70 percent rating based upon the September 2014 VA examination findings.  

In reviewing the September 2014 VA examination, specifically the examiner's statement that the Veteran had chronic residuals from the September 2007 left hip replacement consisting of severe painful motion or weakness, the Board finds that the examination provides evidence of the disability level of the left hip dating from the time of the surgery.  Further, the May 2009 VA examination shows the same limitation of flexion of the left hip (70 degrees) that is shown on the September 2014 examination.  The Board finds it is reasonable to resolve any benefit of the doubt in favor of the Veteran and assume that the level of disability associated with the left hip replacement residuals was present prior to the date of the September 2014 VA examination.  DeLisio, supra.  In fact, as the May 2009 VA examination showed essentially similar findings to the September 2014 VA examination upon which the RO found a 70 percent rating warranted, the Board concludes that the level of left hip disability has been effectively the same throughout the appeals period.

Thus, the Board finds that the Veteran is entitled to a 70 percent rating for his left hip status post total hip replacement from November 1, 2008, the date following the expiration of the 100 percent total rating assigned following the hip replacement surgery.  

There is no showing of the need for crutches as would be required for a higher, 90 percent rating, at any time during the appeals period.  38 C.F.R. § 4.71, Diagnostic Code 5054.  The September 2014 VA examiner noted that the Veteran used a cane, however no need for crutches was noted.

The Board has considered whether the Veteran's service-connected left hip disability warrants higher ratings under an alternative diagnostic code; however, the record does not show any findings that would warrant a higher rating under an alternate diagnostic code relating to the hip.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5253, 5054 (2015).  


Lumbar Spine

The Veteran contends that he is entitled to higher ratings for his service connected degenerative changes of the lumbar spine.  The Veteran's spine disability has been rated at 10 percent disabling effective from March 2011, and at 20 percent from June 5, 2014 under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5242.  

The Veteran's low back disability is evaluated pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  The disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

Under that Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. §4.71a, Note 2.  All measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Note 4.

An August 2011 VA examination noted forward flexion of the thoracolumbar spine to 85 degrees (with pain noted at 80 degrees); extension to 30 degrees or greater (with pain noted at 25 degrees); right lateral flexion to 30 degrees or greater (with pain noted at 25 degrees); left lateral flexion to 30 degrees or greater (with pain noted at 20 degrees); right lateral rotation to 25 degrees (with pain noted at 20 degrees); and left lateral rotation to 25 degrees (with pain noted at 20 degrees).  There was no additional limitation of motion after repetitive testing.  The examiner noted functional loss after repetitive use in the form of less movement than normal.  There was no guarding or muscle spasm.  Straight leg raising test was negative.  Neurological examination was normal.  There were no signs of radiculopathy.  The Veteran did not have intervertebral disc syndrome.  

A December 21, 2011 lumbar spine MRI report noted that the Veteran reported low back and left leg pain.  The MRI showed mild multilevel congenital narrowing of the lumbar canal; no significant central canal stenosis and no neural foraminal impingement or nerve root compression; and mild lumbar spine degenerative facet joint disease.

On VA examination conducted June 5, 2014, the examiner noted forward flexion of the thoracolumbar spine to 50 degrees (with pain noted at 50 degrees); extension to 10 degrees or greater (with pain noted at 10 degrees); right lateral flexion to 20 degrees or greater (with pain noted at 20 degrees); left lateral flexion to 20 degrees or greater (with pain noted at 20 degrees); right lateral rotation to 15 degrees (with pain noted at 15 degrees); and left lateral rotation to 15 degrees (with pain noted at 15 degrees).  There was no additional limitation of motion after repetitive testing.  The examiner noted functional loss after repetitive use in the form of less movement than normal, pain on movement, and weakened movement. 

The examiner stated that it was not noted that pain, weakness, fatigability and incoordination limit functional ability during flare ups or when joint is used repeatedly beyond that which was described in the exam as documented.  There was no noted additional range of motion loss due to pain on use or during flare ups beyond that that was documented in the exam.

There was localized tenderness or pain on palpation of the midthoracic, midlumbar, and right/left paravertebrals.  There was muscle spasm of the thoracolumbar spine resulting in abnormal gait or abnormal spinal countour.  There was guarding of the thoracolumbar spine resulting in abnormal gait or abnormal spinal countour.  The examiner noted moderate left lower extremity radiculopathy symptoms in the form of severe left lower extremity pain and mild left lower extremity numbness.  There was no right lower extremity radiculopathy.  There was no ankylosis and no intervertebral disc syndrome.  The Veteran was noted to use a cane constantly and a walker regularly.  

Prior to the June 5, 2014 VA examination, the record does not show that a rating higher than 10 percent was warranted under Diagnostic Code 5242.  The August 2011 VA examination findings show that the Veteran's lumbar spine disability was manifested by pain and limitation of motion, at most, forward flexion to 85 degrees (with pain noted at 80 degrees); extension to 30 degrees or greater (with pain noted at 25 degrees); right lateral flexion to 30 degrees or greater (with pain noted at 25 degrees); left lateral flexion to 30 degrees or greater (with pain noted at 20 degrees); right lateral rotation to 25 degrees (with pain noted at 20 degrees); and left lateral rotation to 25 degrees (with pain noted at 20 degrees).  The combined range of motion of the thoracolumbar spine was 225 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5242.  Further, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis was not shown during this period.  

The medical evidence of record does not show additional functional losses due to pain caused by the Veteran's lumbar spine disability increased limitation to range of motion.  See 38 C.F.R. §§4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202, 206 (1995).  On the August 2011 VA examination, the examiner took pain and repetitive motion into account, and the examiner indicated that there was no additional limitation of motion after repetitive testing.  In the absence of evidence showing that the Veteran experienced pain or other symptoms which caused additional functional loss approximating the criteria for a rating higher than 10 percent, an increased rating on this basis is not warranted.  See DeLuca, 8 Vet. App. at 206.

The June 2014 VA examination demonstrated that the criteria for a 20 percent rating, which requires flexion to at most 60 degrees, a combined range of motion not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, were met.  This was the basis for the assigned 20 percent rating granted by the RO.

The criteria for a 40 percent rating, the next higher rating available, which requires forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, have not been met.  The Board finds that the Veteran's range of flexion of the spine has not been limited to 30 degrees or less during the appeal.  Moreover, there has been no finding of ankylosis of the spine.

A disability rating in excess of 20 percent is also not warranted based on the formula for rating intervertebral disc syndrome based on incapacitating episodes as there is no evidence the Veteran has IVDS that has required bed rest prescribed by a physician at any point during the pendency of this appeal. 

With regard to the issue of whether a disability rating in excess of 20 percent is warranted on the basis of functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet.App. 202 (1995), the Board concludes that the Veteran's current 20 percent disability rating contemplates his current functional impairment, particularly in light of the findings of the June 2014 VA examiner showing flexion limited to no more than 50 degrees and no additional limitation to range of motion on repetitive testing.

Regarding radiculopathy, VA treatment records show that the Veteran has complained of left leg pain, and the June 2014 VA examiner noted moderate left lower extremity radiculopathy symptoms in the form of severe left lower extremity pain and mild left lower extremity numbness.  

According to Diagnostic Code 8520 for the sciatic nerve, sciatic nerve disabilities are rated at 80 percent where there is complete paralysis; the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  A 60 percent rating applies where there is severe incomplete paralysis with marked muscular atrophy.  A 40 percent rating applies where there is moderately severe incomplete paralysis. Moderate incomplete paralysis is rated at 20 percent.  Mild incomplete paralysis is rated as 10 percent.

In this case, the June 2014 examiner noted findings of radiculopathy symptoms of moderate severity on the left side.  As the December 21, 2011 MRI report noted the Veteran's report of left leg pain, the Board finds that a 20 percent schedular rating is warranted from December 21, 2011 for left lower extremity radiculopathy, separate from the ratings for the low back disability.  Higher ratings under Diagnostic Code 8520 are not warranted because severe incomplete paralysis of the sciatic nerve was not shown.  Further, no other neurologic abnormalities, such as bowel or bladder problems/pathologic reflexes, related to a lumbar spine condition were present.

Right Knee

The Veteran is currently in receipt of a noncompensable rating for degenerative joint disease of the right knee from March 2011 and a 10 percent rating for degenerative joint disease of the right knee (based on limitation of motion) from June 5, 2014.  A separate 10 percent rating for subluxation of the right knee is also in effect from June 5, 2014.

Diagnostic Codes 5260 and 5261 provide the rating criteria for limitation of knee motion.  38 C.F.R. § 4.71a.  Normal range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a Plate II.  

Diagnostic Code 5260 provides that limitation of knee flexion to 60 degrees is rated as noncompensable; limitation of knee flexion to 45 degrees is rated as 10 percent disabling.  Ratings above 10 percent are available for greater limitations of flexion.  

Diagnostic Code 5261 provides that limitation of knee extension to 5 degrees is rated as noncompensable; limitation of knee extension to 10 degrees is rated as 10 percent disabling.  Ratings above 10 percent are available for greater limitations of extension. 

In addition to ratings based on limitation of motion, a separate rating may be assigned for recurrent subluxation or lateral instability of the knee pursuant to Diagnostic Code 5257.  A 10 percent rating will be awarded for slight subluxation or instability, a 20 percent rating will be awarded for moderate subluxation or instability, and a 30 percent rating will be awarded for severe subluxation or instability.  The words "slight," "moderate," and "severe" are not defined in the VA Schedule for Rating disabilities; rather than applying a mechanical formula, the Board must evaluate all of the evidence so that its decisions are equitable and just.  See 38 C.F.R. § 4.6.

VA's Office of General Counsel also held in VAOPGCPREC 23-97 that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  General Counsel stated that when a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion which at least meets the criteria for a zero-percent rating under Diagnostic Code 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more) in order to obtain a separate rating for arthritis.  General Counsel subsequently held in VAOPGCPREC 9-98 that a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where additionally disability is shown, a veteran rated under 5257 can also be compensated under 5003 and vice versa.

Pursuant to DC 5259, a 10 percent rating may be awarded for removal of semilunar cartilage. 

On VA examination in August 2011, the examiner noted range of right knee motion from zero to 140 degrees.  There was no objective evidence of painful motion, and the range of motion was unchanged after repetitive motion.  There was no functional loss.  Muscle strength was 5/5 and there was no lateral instability.  There was no evidence or history of recurrent patellar subluxation/dislocation.  There was no history of meniscal tear.  X-rays showed mild degenerative joint disease in the medial compartment with lateral patellar tracking.  The examiner noted the presence of arthritis and patellar subluxation.

On VA examination in June 2014, the examiner noted range of right knee motion from zero to 80 degrees, with painful motion beginning at 80 degrees.  The range of motion was unchanged after repetitive motion.  The examiner noted functional loss in the form of less movement than normal, weakened movement, and pain on movement.  There was tenderness or pain to palpation for joint line or soft tissues.  Muscle strength testing was 5/5.  Anterior, posterior, and medial-lateral instability tests were all normal.  There was evidence of slight recurrent patellar subluxation/dislocation.  There was a history of right shin splint which had resolved.  There was no history of meniscal tear.  

Prior to June 5, 2014, the evidence does not show that a compensable rating was warranted based on painful or limited motion of the right knee.  The August 2011 VA examination found full range of motion, with no pain on motion and no functional loss.  

From June 5, 2014, there is evidence of limited/painful motion of the right knee that warrants the currently assigned 10 percent rating.  

The June 2014 VA examination noted flexion to 80 degrees.  This range of motion does not more nearly approximate or equate to flexion limited to 45 degrees, the criterion for a 10 percent rating for limitation of flexion under Diagnostic Code 5260.  Further, as the Veteran demonstrated right knee extension to zero degrees, this range of motion does not more nearly approximate or equate to extension to 10 degrees, the criterion for a 10 percent rating for limitation of extension under Diagnostic Code 5261.

With regard to whether a higher rating is warranted based on functional loss, while the Veteran experienced pain on motion, the pain did not create any additional limitation of motion, thereby rising to the level of functional loss to 45 degrees of flexion or 10 degrees of extension, the criteria for compensable ratings under Diagnostic Codes 5260 and 5261.  See Mitchell, 25 Vet. App. at 43 (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).

The current 10 percent rating is warranted under Diagnostic Code 5003 for degenerative arthritis of the right knee with the limitation of motion noncompensable under the appropriate diagnostic code.

The RO granted a separate 10 percent rating based on slight recurrent subluxation from June 5, 2014, the date of the VA examination that noted evidence of slight recurrent patellar subluxation/dislocation.  The Board finds that this 10 percent rating is warranted from the initial grant of service connection for right knee disability in March 2011, as the August 2011 VA examination also noted the presence of patellar subluxation.  There is no showing of the moderate level of subluxation (or instability) that would warrant a higher rating at any time during the appeals period.  

Extra-Schedular Consideration

Consideration has also been given regarding whether the schedular rating is inadequate, requiring that the RO refer the claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015).

An initial determination must be made as to whether the schedular criteria reasonably describe the severity and symptoms of the claimant's disabilities.  If the schedular rating criteria do reasonably describe the severity and symptoms of a claimant's disability, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other "related factors," such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet.App. 111 (2008).

Here, the first Thun element is not satisfied.  The Veteran's service-connected right and left hip, low back, and right knee disabilities are productive of pain, stiffness, weakness, and limited motion.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.

The diagnostic codes in the rating schedule corresponding to disabilities of the hips, lumbar spine, and knee provide disability ratings on the basis of painful and limited motion, weakness, and instability.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the schedular rating criteria reasonably describe the Veteran's disability picture, which is productive of pain, stiffness, weakness, limited motion, and flare-ups.  In short, there is nothing exceptional or unusual about the Veteran's left and right hip, lumbar spine, and right knee disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  As the schedular rating criteria reasonably describe the severity and symptoms of the Veteran's left and right hip, lumbar spine, and right knee disabilities, referral for extraschedular consideration is not required.



ORDER

A 20 percent rating, and not in excess thereof, for right hip dysplasia with osteoarthritis prior to November 14, 2011, is granted.  

A 70 percent rating for residuals of a right hip replacement from January 1, 2013 is granted.

A rating in excess of 70 percent for residuals of a right hip replacement is denied.

A 70 percent rating for residuals of left hip replacement from November 1, 2008 is granted.

A rating in excess of 70 percent for residuals of a left hip replacement is denied.

An initial rating for degenerative joint disease of the lumbar spine in excess of 10 percent prior to June 5, 2014, and in excess of 20 percent disabling from June 5, 2014, is denied.

A separate 20 percent rating, and not in excess thereof, for moderate incomplete paralysis of the left sciatic nerve from December 21, 2011, is granted.

An initial rating for degenerative joint disease of the right knee based on limitation of motion in excess of zero percent prior to June 5, 2014, and in excess of 10 percent disabling from June 5, 2014, is denied.

A separate 10 percent rating, and not in excess thereof, for slight subluxation of the right knee from March 11, 2011, is granted.



REMAND

The Veteran seeks service connection for a left shoulder disability.  At his hearing before the undersigned, the Veteran contended that his current left shoulder disability was caused or aggravated by his leaning on a walker or cane for support due to his service connected left and right hip (and right knee) disabilities. 

In a November 2011 statement, a VA examiner opined that it was "less likely than not that shoulder condition is secondary to hips.  I do not see evidence for his hip [degenerative joint disease] leading to a shoulder condition."  The examiner did not discuss the role of the Veteran's use of a walker or cane on his left shoulder disability, nor did the examiner discuss aggravation of the left shoulder by a service connected disability. 

Once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Another examination is necessary.

With respect to the TDIU claim on appeal, the Board notes that pursuant to the January 2015 rating action of the RO, the Veteran met the 100 percent schedular criteria due to service-connected disabilities beginning September 12, 2014.  Further, the Board's decision above may have the effect of granting a schedular 100 percent rating from an even earlier date.  It is not, however, categorically true that the assignment of a total schedular rating renders a TDIU claim moot.  See Bradley v. Peake, 22 Vet. App. 280   (2008).  Thus, to the extent that a claim for TDIU is still for consideration, the Board notes that the remanded claim for service connection for a left shoulder claim could potentially affect the Veteran's eligibility for a TDIU.  Accordingly, the Board finds the issue of entitlement to a TDIU is inextricably intertwined with left shoulder claim and that the TDIU issue should be remanded as well as adjudication of entitlement to a TDIU at this time would be premature.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination in order to ascertain the nature and etiology of any left shoulder condition the Veteran currently has, and its relationship, if any, to his service-connected left and right hip and right knee disabilities.  Following a review of the electronic claim file, the clinical evaluation, and any tests that are deemed necessary, the examiner is to address the following questions: 

(a) Is it at least as likely as not (a 50 percent or greater probability) that any currently diagnosed left shoulder condition was caused by his service-connected left or right hip or right knee disorder, to include the Veteran's use of a walker or cane for support due to the service connected lower extremity disabilities? 

(b) Is it at least as likely as not that the Veteran's service-connected left or right hip, and/or right knee disorder aggravates any currently diagnosed left shoulder condition, to include aggravation through his use of a walker or cane for support due to the service-connected lower extremity disabilities?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition, versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of left shoulder disability present (i.e., a baseline) before the onset of the aggravation. 

The examination report must include a complete rationale for all opinions expressed.  

2.  Then, re-adjudicate the claim for service connection for a left shoulder disability and for entitlement to a TDIU.  If the benefit sought is not granted, issue a supplemental statement of the case (SSOC) and return the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


